 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   _______________________________________
                                            )
 8   NORTHWEST ADMINISTRATORS, INC., )
                                            )                  Case No. MC18-0108RSL
 9                         Plaintiff,       )
                v.                          )
10                                          )                  ORDER TO ISSUE WRIT OF
     ROSS ISLAND SAND & GRAVEL CO.,         )                  GARNISHMENT
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   WASHINGTON TRUST BANK,                 )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16          This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17   for property in which the defendant/judgment debtor, Ross Island Sand & Gravel Co., has a
18   substantial nonexempt interest and which may be in the possession, custody, or control of the
19   garnishee, Washington Trust Bank. The Court having reviewed the record in this matter, it is
20   hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by
21   plaintiff’s counsel on October 30, 2018, at Dkt. # 1-3.
22
23          Dated this 1st day of November, 2018.
24
25
                                               A
                                               Robert S. Lasnik
26                                             United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
